Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 1-16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 of U.S. Patent No. 10524710. Although the claims at issue are not identical, they are not patentably distinct from each other because at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s).
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 1-3, 8-11, 15-16 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Niermann (US 20020099339) 
Regarding claims 1-3, 8-11, 15-16, Niermann discloses:
1. A shieldable needle device comprising: 
a needle cannula (20) having a proximal end (30) and a distal end (32) (paragraph 0027); 
a hub (22) supporting at least a portion of the needle cannula (paragraph 0030); 
a tip guard (26) movable with respect to the needle cannula (20) from a first position adjacent the hub (22) to a second position in which the tip guard shields the distal end of the needle cannula (paragraph 0032, 0034); 
a first drive member (left 86) extendable between a biased position and an extended position for moving the tip guard from the first position to the second position, the first drive member engaged with the hub and the tip guard (paragraph 0033, 0035); 
a second drive member (right 86) extendable between a biased position and an extended position for moving the tip guard from the first position to the second position, the second drive member engaged with the hub and the tip guard (paragraph 0033, 0035); and 
wherein, when the first drive member and the second drive member are each in the extended position, the first drive member and the second drive member contact each other along a length of the needle cannula between the hub and the tip guard such that the first drive member, the second drive member, and the tip guard encapsulate the needle cannula along the length of the needle cannula (paragraph 0037-0039).  
2. The shieldable needle device of claim 1, wherein a proximal end of the first drive member is connected to an opposite side of the hub from a proximal end of the second drive member (Fig 3).  

8. The shieldable needle device of claim 1, wherein the first drive member and the second drive member are formed of a resilient flexible material (paragraph 0033).  
9. The shieldable needle device of claim 1, wherein the tip guard comprises a tip guard housing formed from a plastic material and a metallic spring clip mounted to the tip guard housing, the spring clip biased against the needle cannula with the tip guard in the first position and the spring clip disposed over the distal end of the needle cannula with the tip guard in the second position (paragraph 0031-0032, 0034).  
10. The shieldable needle device of claim 1, wherein both the first drive member and the second drive member are at least partially folded in the biased position (paragraph 0033).  
11. The shieldable needle device of claim 1, further comprising: 
the hub having a first side surface including a first connection element and a second side surface including a second connection element; 
the first drive member having a first drive member connection element; and 
the second drive member having a second drive member connection element, wherein the first drive member connection element is connected with the first connection Page 23 of 25ATTORNEY DOCKET NO.: 3896-1908745 element and the second drive member connection element is connected with the second connection element.  
15. The shieldable needle device of claim 1, wherein the tip guard comprises a tip guard housing formed from a plastic material and a metallic spring clip mounted to the tip guard housing, wherein the spring clip is biased against the needle cannula with the tip guard in the first position 
16. The shieldable needle device of claim 1, wherein the second drive member is separate and distinct from the first drive member (Fig 3).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 4-7, 12-14 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Niermann in view of Wilkinson (US 20050137528)
 Wilkinson teaches a wing assembly (46, 48) and a cover (18), wherein the wing assembly has at least a pair of wings extending from opposing sides of the hub, wherein the pair of wings is movable between a laterally extending position and Page 22 of 25ATTORNEY DOCKET NO.: 3896-1908745 a dorsal position, and wherein the cover protectively surrounds the needle cannula and maintains the pair of wings in the dorsal position (paragraph 0031-0033). Therefore, it would have been obvious at the time of the invention to one of ordinary skill in the art to modify Niermann’s drive members by Wilkinson’s drive member and wing assembly to achieve a more secure and effective shielding of a used needle tip while maintaining a low profile and providing a defined gripping structure via the wings to aid in positioning of the needle for insertion, and which is simple and inexpensive to manufacture and easy to operate.
Regarding claim 5, Niermann is silent regarding wherein the cover defines a slot area for receiving and maintaining the pair of wings in the dorsal position. Wilkinson teaches wherein the cover defines a slot area for receiving and maintaining the pair of wings in the dorsal position (paragraph 0033).  Therefore, it would have been obvious at the time of the invention to one of ordinary skill in the art to modify Niermann’s drive members by Wilkinson’s drive member and wing assembly to achieve a more secure and effective shielding of a used needle tip while maintaining a low profile and providing a defined gripping structure via the wings to aid in positioning of the needle for insertion, and which is simple and inexpensive to manufacture and easy to operate.
Regarding claim 6, Niermann is silent regarding the pair of wings formed with the hub. Wilkinson teaches wherein the pair of wings are formed with the hub (paragraph 0026).  Therefore, it would have been obvious at the time of the invention to one of ordinary skill 
Regarding claim 7, Niermann is silent regarding forming the pair of wings with a resilient, flexible material. Wilkinson teaches wherein the pair of wings are formed of a resilient flexible material (paragraph 0026).  Therefore, it would have been obvious at the time of the invention to one of ordinary skill in the art to modify Niermann’s drive members by Wilkinson’s drive member and wing assembly to achieve a more secure and effective shielding of a used needle tip while maintaining a low profile and providing a defined gripping structure via the wings to aid in positioning of the needle for insertion, and which is simple and inexpensive to manufacture and easy to operate.
Regarding claim 12, Niermann discloses a first and second drive member. Niermann is silent regarding the wing assembly as claimed. Wilkinson teaches a wing assembly having at least a pair of wings extending from opposing sides of the hub, the pair of wings movable between a laterally extending position and a dorsal position (paragraph 0026, 0030-0032).  Therefore, it would have been obvious at the time of the invention to one of ordinary skill in the art to modify Niermann’s drive members by Wilkinson’s drive member and wing assembly to achieve a more secure and effective shielding of a used needle tip while maintaining a low profile and providing a defined gripping structure via the wings to aid in positioning of the needle for insertion, and which is simple and inexpensive to manufacture and easy to operate.
Regarding claim 13, Niermann is silent regarding configuration of the pair of wings as claimed. Wilkinson teaches regarding wherein with the pair of wings in the dorsal position, the 
Regarding claim 14, Niermann discloses a first and second drive member. Niermann is silent regarding the configuration of the pair of wings as claimed. Wilkinson teaches wherein with the pair of wings in the dorsal position and the drive member in the biased position, a portion of the drive member is retained within a gap between the hub and the pair of wings (paragraph 0030, 0033).  Therefore, it would have been obvious at the time of the invention to one of ordinary skill in the art to modify Niermann’s drive members by Wilkinson’s drive member and wing assembly to achieve a more secure and effective shielding of a used needle tip while maintaining a low profile and providing a defined gripping structure via the wings to aid in positioning of the needle for insertion, and which is simple and inexpensive to manufacture and easy to operate. 






Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YASMEEN S WARSI whose telephone number is (571)272-9942. The examiner can normally be reached Monday-Friday 9 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Valvis can be reached on 571-272-4233. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 





/YASMEEN S WARSI/            Examiner, Art Unit 3791                                                                                                                                                                                            
/ALLEN PORTER/            Primary Examiner, Art Unit 3792